Jordan, Presiding Judge.
The Supreme Court on certiorari (Reynolds v. Magbee Bros. Lumber &c. Co., 224 Ga. 379), having reversed the judgment of this court (Reynolds v. Magbee Bros. Lumber &c. Co., 117 Ga. App. 252 (160 SE2d 531)), the judgment of this court is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the petition does not state a claim against the defendants upon which any relief can be granted, and the trial judge erred in overruling the motion to dismiss it, thus rendering all further proceedings in the trial of the case nugatory.

Judgment reversed.


Pannell and Deen, JJ., concur.